DETAILED ACTION
This action is responsive to Applicant’s Request for Continued Examination (RCE) filed on 4/19/2021. In the RCE, the Applicant includes an amendment to some of the claims and remarks relevant to the Final Office action mailed on 12/28/2020. The following is a detailed Office action including Examiner’s comments regarding the newly added limitations to independent claims 1 and 12-14. This action is NON-FINAL. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reminders
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,141,139 (the ‘139 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Information Disclosure Statements (IDSs)
IDSs filed on 1/5/2021, 2/3/2021, 4/28/2021 and 5/4/2021 have been considered. Lined-through references, if any, are also considered but they will not be printed on the face of the patent because they are not prior art. Enclosed are signed copies of the IDSs. 

Status of the Claims
	The following is the current status of the claims: 
Claims 1-26 are pending, among those, claims 1 and 12-14 are independent.

Prior Art
Claims 1-26 are examined based on the following references:
US Patent No. 7,843,692 to Everhart et al. (“Everhart”).
US Patent No. 6,035,359 to Enoki (“Enoki”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or non-obviousness.

	Claims 1-26 are rejected under pre-AIA  35 U.S.C. 103 as being obvious over Everhart in view of Enoki.

Claim 1:
A readily mobile deployable data center (DDC) capable of being transported by hand, the mobile DDC comprising: 
Everhart discloses: “A mobile, modular communications device, featuring a multiple-slot base chassis designed to support a plurality of individual user-configurable and interchangeable personality modules, capable of providing the ability to accept secure/classified user communications, including voice, data and video”. Everhart, Abstract. 
Everhart further discloses: “The system includes two different sized multi-slot modular chassis units, a primary unit 20 and a secondary unit 120 carried in a rugged transit case 22 suitable for man-carry and airline carry-on deployment.” Everhart, col. 2:56-60”. Emphasis added. 


a secure carrying case including a top portion and a bottom portion; 
Annotated Fig. 1, reproduced below, shows a secure carrying case 22 includes a top portion and a bottom portion.


    PNG
    media_image1.png
    607
    635
    media_image1.png
    Greyscale

at least one reader removably disposed within said bottom portion, wherein said at least one reader, when disposed in said bottom portion, provides a slot having at least one connector disposed therein; 
Fig. 5 of Everhart discloses at least one reader 41 removably disposed within said bottom portion. 

a portable computing device having a processor and removably coupled to said at least one connector, said portable computing device being disposed, when coupled to said at least one connecter, within said slot so as to have the major plane of said portable computing device parallel to the major plane of said at least one reader; 
Annotated Fig. 5 of Everhart, reproduced below, discloses computing device 49 that is fixed on the at least one reader 41. 

    PNG
    media_image2.png
    459
    594
    media_image2.png
    Greyscale

The computing device 49 has a processor and the major plane of the computing device parallel to the major plane of the at least one reader 41. Specifically, Everhart discloses: “Each personality module 41, such as the one shown in FIG. 6, includes personality module-specific core components 49 unique to each type of personality module, providing functions such as user access, network access, computer processing, control capabilities or encryption support.” Everhart, col. 4:26-30. Emphasis added.
Everhart does not disclose that the computing device 49 is portable and the at least one reader 41 has a slot with connector so that the computing device 49 can be inserted into or removed from the connector of the slot of the at least one reader 41 as called for in the claim.
However, modifying the computing device 49 to make it portable by providing a slot with connector on the at least one reader 41 so that the computing device 49 can be plugged into or insertion and removal of a PC card into and from the computer system. 
A computer system of the type described is typically a personal computer (PC) system. In recent years, the personal computer (PC) system is often equipped with a PC card slot for receiving a PC card which is used in expanding the functionality of the personal computer system. In particular, in portable information apparatuses called PDAs (Personal Data Assistants), the PC card slot is essential in order to expand functionality without sacrificing portability.” Enoki at col. 1:7-18. Emphasis added. 
It would have been obvious to an ordinarily skilled artisan to modify the computing device 49 in Everhart to make it portable as taught in Enoki to expand the functionality of the Everhart system as expressly disclosed in in Enoki.     .

a wireless modem configured to communicate via a 4G protocol within a wireless network, wherein the DDC is configured as a local cloud storage, a server, and a computing device within the wireless network;
Everhart discloses a wireless modem configured to communicate within a wireless network, wherein the DDC is configured as a local cloud storage, a server, and a computing device within the wireless network. 
Specifically, Everhart discloses: “For example, in one embodiment of a network access personality module, a Mobile Access Router may be embedded to provide IP-based access to external networks, while in another embodiment, a router may be embedded into Cellular Modems, Wireless LAN/WiFi systems or ISDN routers.” Everhart at col. 4:56-65. Emphasis added.
Everhart further discloses: “For example, in one embodiment of a computer processing personality module, a commercially available computer or data/file server may be utilized for the storage or manipulation of data, while in another embodiment, an integrated IP-based acceleration or optimization device may be embedded to improve the performance of communications traffic through both the mobile modular communications system as well as across external networks through one or more network access modules.” Everhart at col. 5:17-25. Emphasis added.
The claim specifically calls for 4G protocol whereas Everhart only discloses a wireless cellular modem without any specific protocol. However, a POSITA would know that mobile wireless needs a communication protocol, it may be 2G, 3G, 4G protocol and each increasing number provides faster communication. It would have been obvious to a POSITA to use the latest protocol for a faster data communication.   

at least one power supply removably disposed in said bottom portion and electronically coupled to said at least one reader and said portable computing device, and 
Everhart discloses: “The power may be supplied by an external AC or DC source or an internal battery system, most likely contained in the control module.” Everhart at col. 3:24-26. 
As shown in Fig. 8 of Everhart, the power supply is in the control module 128 which is disposed in the bottom portion of the case. Everhart also teaches that the control module 128 is removable and coupled to the at least one reader and the portable computing device.

wherein said bottom portion includes a plurality of sidewalls and wherein a plurality of interfaces are disposed in at least one of said plurality of sidewalls. 
Everhart discloses that a plurality of interfaces are disposed on the top surface and bottom surface of the bottom as shown in Fig. 1 but does not expressly disclose that a plurality of interfaces are disposed in at least one of the plurality of sidewalls as called for in the claim. However, this limitation would have been obvious to an ordinarily skilled artisan because it is merely a matter of arrangement of the reader modules 41 in the bottom of the case.
It would have been obvious to an ordinarily skilled artisan to modify the arrangement of the reader modules in the bottom of case of Everhart so that interfaces are disposed in one of the plurality of sidewalls of the bottom. The motivation would be to provide a fast connection of the peripherals to the DDC without a need to open the case.

Claim 2:
A readily mobile DDC according to claim 1, wherein an air valve is disposed in another of said plurality of sidewalls. 
	Fig. 2 of Everhart discloses that air valve is disposed in the sidewalls of the chassis but does not disclose that an air valve is disposed in another of the plurality of sidewalls of the case as called for in the claim. However, it would have been obvious to do so for the same reason and motivation discussed above in claim 1 regarding the plurality of interfaces.
    
Claim 3:
A readily mobile DDC according to claim 1, further including an interconnection mechanism disposed in said bottom portion and electronically coupled to said at least one reader and said at least one power supply. 

As shown in FIG. 3, each multi-slot modular chassis will typically have a primary DC power backplane 32, while different embodiments allow multiple physically independent DC power backplanes 132, 232 to co-exist in a single chassis or, alternatively, multiple DC power backplanes may co-exist on a single PCB or flexible cable. The power may be supplied by an external AC or DC source or an internal battery system, most likely contained in the control module. FIG. 3 also demonstrates the function of a control personality module, in slot 1, in providing power to one or more DC power backplanes 34 so that power may be provided to external needs. Each DC power backplane, whether physically independent or part of a single physical PCB or flexible cable supporting multiple individual DC power backplanes, terminates at individual personality module slots through a filtered power connector 36 such as to provide a clean power source to each personality module.” Everhart at col. 3:10-35. 

Claim 4:
A readily mobile DDC according to claim 1, wherein when said top portion and said bottom portion are coupled together such that said secure carrying case is impregnable by liquids and dust. 
Fig. 1 of Everhart shows the recited limitation. Everhart further discloses: “The case may have a water tight seal to protect the internal components from harsh conditions.” Everhart at col. 2:61-63.

Claim 5:
A readily mobile DDC according to claim 1, wherein said securing carrying case protects said at least one reader and said portable computing device from dust, shock, water, condensation, and electromagnetic interference. 
Fig. 1 of Everhart shows the recited limitation. Everhart further discloses: “The case may have a water tight seal to protect the internal components from harsh conditions.” Everhart at col. 2:61-63.

 Claim 6:
A readily mobile DDC according to claim 1, wherein the readily mobile DDC is capable of functioning as one or more of a computer cluster, a data storage and retrieval system, a communications router, and a resource server. 
Everhart discloses: “User access personality modules allow individual users to access the mobile, modular communications device, and remote networks, through a plurality of user interfaces supporting a plurality of user device technologies. For example, in one embodiment of a user access personality module, a commercially available LAN switch, providing 10/100/1000 Ethernet interfaces, with or without Power over Ethernet, may be utilized, while in another embodiment, a Voice over IP device may be embedded to support analog telephones, fax machines or secure call devices, such as the STU, STE or SCIP devices deployed by government or military organizations. 
Computer processing personality modules allow a range of software applications to operate within the mobile, modular communications system for the purposes of either direct user access and benefit or for the purposes of storing, optimizing or otherwise processing voice, video, data or IP-based communications within the system. For example, in one embodiment of a computer processing personality module, a commercially available computer or data/file 

Claim 7:
A readily mobile DDC according to claim 1, wherein access to the readily mobile DDC is securely controlled by authentication methods including at least one of: a password, a fob token entry, a SIM Card, a SIPRNet token, a CAC card, or a biometric. 
Everhart discloses that for some applications, security is important when accessing and transmitting data. Specifically, Everhart discloses: “There also exists an increasing demand, for both commercial and government use, for the integration of various types of encryption systems into these mobile communications devices, including both stand-alone Inline Network Encryptor (INE) devices, such as the KG-175, KG-250 and KIV-54EM01, as well as secure voice/data devices like the STU-III (Secure Telephone Unit, Third Generation), STE (Secure Terminal Equipment) and SCIP (Secure Communications Interoperability Protocol) units.” Everhart at col. 1:40-49.
Thus, Everhart inherently suggests that a security mechanism is needed for controlling the access to the DDC. However, Everhart does not expressly disclose that a password is used as a security mechanism. It would have been obvious to an ordinarily skilled artisan to use password as a security mechanism for accessing the DDC since password is well-known for authenticating.   
    
Claim 8:
A readily mobile DDC according to claim 2, wherein said bottom portion includes a case fan in at least one of said plurality of sidewalls. 
Fig. 5 of Everhart shows case fan 44.

Claim 9:
A readily mobile DDC according to claim 8, wherein said secure carrying case includes an airflow path and an exit fan disposed in an opposite sidewall from said case fan, said airflow path including: directing air into said secure carrying case through said case fan; propelling the entering air along a bottom surface of said bottom portion; directing the air past said at least one readers, through said slot, and past said portable computing device; and driving the air out of said secure carrying case through said exit fan. 
Figs. 5 and 8 show the recited limitation.

 Claim 10:
A readily mobile DDC according to claim 8, wherein said portable computing device is fully protected by a coating applied to the surface of said portable computing device and wherein said securing carrying case includes no additional fan or air movement device except said case fan. 
	Everhart discloses: “All modules, whether control or general, can be EMI shielded to prevent interference. This is particularly useful when the module supports devices having classified information.” Everhart at col. 4:22-25. Further, it is well-known that EMI affecting a module can be prevented by providing a coating layer to the module. 
	Everhart does not expressly disclose that the portable computing device is protected by a coating. 

Regarding the no additional fan limitation, Figs. 1 and 8 of Everhart clearly show no additional fan except case fan. 

Claim 11:
A readily mobile DDC according to claim 9, wherein said at least one reader includes a device fan, said device fan disposed proximate said slot. 
Fig. 5 shows the recited limitation.

Claim 12:
A readily mobile deployable data center (DDC) capable of being transported by hand, the mobile DDC comprising: 
a secure carrying case including a top portion and a bottom portion; 
at least one reader removably disposed within said bottom portion, wherein said at least one reader, when disposed in said bottom portion, provides a slot having at least one connector disposed therein; 
a portable computing device having a processor and removably coupled to said at least one connector, said portable computing device being disposed, when coupled to said at least one connector, within said slot so as to have the major plane of said portable computing device parallel to the major plane of said at least one reader; 
a wireless modem configured to communicate via a 4G protocol within a wireless network, wherein the DDC is configured as a local cloud storage, a server, and a computing device within the wireless network;
at least one power supply removably disposed in said bottom portion and electronically coupled to said at least one reader and said portable computing device; and 
The recited above limitations are the same as claim 1, and therefore, are rejected for the same reasons noted in claim 1 which is incorporated herein by reference.

a mass storage device, wherein said mass storage device is removably coupled to said at least one reader via said slot and is accessible by said portable computing device.
Everhart discloses: “Computer processing personality modules allow a range of software applications to operate within the mobile, modular communications system for the purposes of either direct user access and benefit or for the purposes of storing, optimizing or otherwise processing voice, video, data or IP-based communications within the system. For example, in one embodiment of a computer processing personality module, a commercially available computer or data/file server may be utilized for the storage or manipulation of data, while in another embodiment, an integrated IP-based acceleration or optimization device may be embedded to improve the performance of communications traffic through both the mobile modular communications system as well as across external networks through one or more network access modules.” Everhart at col. 5:11-25. Emphasis added. 
    
Claim 13:
A readily mobile deployable data center (DDC) capable of being transported by hand, the mobile DDC comprising: 
a secure carrying case including a top portion and a bottom portion; 
at least one reader removably disposed within said bottom portion, wherein said at least one reader, when disposed in said bottom portion, provides a slot having at least one connector disposed therein; 
a portable computing device having a processor and removably coupled to said at least one connector, said portable computing device being disposed, when coupled to said at least one connector, within said slot so as to have the major plane of said portable computing device parallel to the major plane of said at least one reader; 
a wireless modem configured to communicate via a 4G protocol within a wireless network, wherein the DDC is configured as a local cloud storage, a server, and a computing device within the wireless network;
at least one power supply removably disposed in said bottom portion and electronically coupled to said at least one reader and said portable computing device; and 
The recited above limitations are the same as claim 1, and therefore, are rejected for the same reasons noted in claim 1 which is incorporated herein by reference.

a display device, wherein said display device is disposed on said top portion within said secure carrying case and electronically coupled to said portable computing device. 
Everhart does not expressly disclose a display device disposed on the top portion of the case. However, this limitation would have been obvious because user needs a display for working with the system, either by plugging in or integrating to the DDC. It would have been obvious to an ordinarily skilled artisan to include a display on the top portion of the case to make the system truly complete and portable.
    
Claim 14:
A readily mobile DDC comprising: 
a hand held carrying case having a top portion and a bottom portion, wherein said bottom portion includes a plurality of interfaces extending through a sidewall of said bottom portion, and wherein when said top portion and said bottom portion are coupled together said hand held carrying case is impregnable by liquids and dust; 
a plurality of readers removably disposed within said bottom portion, wherein each of said plurality of readers are disposed within said bottom portion such that a slot is formed between adjacent ones of said plurality of readers; 
a plurality of portable computing devices sized and configured to be removably coupled with a corresponding respective one of said plurality of readers within said slot formed between adjacent ones of said plurality of readers; and
a wireless modem configured to communicate via a 4G protocol within a wireless network, wherein the DDC is configured as a local cloud storage, a server, and a computing device within the wireless network;
This recited limitations are discussed in claims 1 and 4. Thus, this claim is rejected for the same reasons and motivation discussed in claims 1 and 4 which are incorporated herein by reference.

Claim 15:
A readily mobile DDC according to claim 14, further including at least one power supply removably disposed within said bottom portion and electronically coupled to at least one of said plurality of interfaces. 
This claim is rejected for the same reason discussed in claim 1 and is incorporated herein by reference.

 Claim 16:
A readily mobile DDC according to claim 14, further including an interconnection mechanism disposed in said bottom portion and electronically coupled to each of said plurality of interfaces, and wherein each of said plurality of readers is electronically coupled to said interconnection mechanism. 
Everhart discloses: “As shown in FIG. 3, each multi-slot modular chassis will typically have a primary DC power backplane 32, while different embodiments allow multiple physically independent DC power backplanes 132, 232 to co-exist in a single chassis or, alternatively, multiple DC power backplanes may co-exist on a single PCB or flexible cable. The power may be supplied by an external AC or DC source or an internal battery system, most likely contained in the control module. FIG. 3 also demonstrates the function of a control personality module, in slot 1, in providing power to one or more DC power backplanes 34 so that power may be provided to external needs. Each DC power backplane, whether physically independent or part of a single physical PCB or flexible cable supporting multiple individual DC power backplanes, terminates at individual personality module slots through a filtered power connector 36 such as to provide a clean power source to each personality module.” Everhart at col. 3:19-35.

Claim 17:
A readily mobile DDC according to claim 14, further including an external power source, said external power source providing power to said plurality of portable computing devices. 
Everhart discloses: “The power may be supplied by an external AC or DC source or an internal battery system, most likely contained in the control module.” Everhart at col. 3:24-26. Emphasis added.

Claim 18:
A readily mobile DDC according to claim 14, wherein a display device is disposed on said top portion within said hand held carrying case and electronically coupled to at least one of said plurality of portable computing devices. 
	This claim is rejected for the same reason and motivation noted in claim 13, regarding the display section, which is incorporated herein by reference.

Claim 19:
A readily mobile DDC according to claim 14, where each of said plurality of portable computing devices is fully protected by a coating applied to the surface of each respective one of said plurality of portable computing devices. 
This claim is rejected for the same reason discussed in claim 10 which is incorporated herein by reference.

Claim 20:
A readily mobile DDC according to claim 14, further including a mass storage device, wherein said mass storage device is removably coupled to one of said plurality of readers via said slot and is accessible by one or more of said plurality of portable computing devices. 
   	This claim is rejected for the same reason noted in claim 12, regarding the mass storage section, which is incorporated herein by referecence.

 Claim 21:
A readily mobile DDC according to claim 14, wherein each of said plurality of readers are a shell and are inoperable for performing computing functions without at least one of said plurality of portable computing devices coupled thereto. 
providing functions such as user access, network access, computer processing, control capabilities or encryption support.” Everhart at col. 4:26-30. Emphasis added. 

Claim 22:
A readily mobile DDC according to claim 14, wherein one or more of said plurality of portable computing devices is coupled to a corresponding respective one said plurality of readers to form a unitary board prior to being disposed within said bottom portion. 
This recited limitation is inherently met.
    
Claim 23:
A readily mobile DDC according to claim 16, further including at least one power supply removably coupled to said interconnection mechanism, said at least one power supply being rechargeable through one of said interfaces by an external power source. 
Everhart discloses: “Each personality module 41, such as the one shown in FIG. 6, includes personality module-specific core components 49 unique to each type of personality module, providing functions such as user access, network access, computer processing, control capabilities or encryption support. The chassis can be used to hold those modules which are needed for a particular task. The user has the ability to use the chassis as a platform on which a custom system can be built by simply adding the needed modules. The filtered power supply 50 shown in FIG. 6 within each personality module allows each personality module to be individually powered on or off by switch 56 and hot-swapped without impact to other personality modules installed in the same multi-slot modular chassis. This functionality is subject to the master power on or off status of a multi-slot modular chassis in the case where a control 

Claim 24:
A readily mobile DDC according to claim 16, further including a cover plate sized and configured to be disposed between said top portion and said bottom portion, and wherein said plurality of readers, said plurality of portable computers, and said at least one power supply are secured within said hand-held carrying case via said cover plate. 
Everhart does not expressly disclose a cover plate between the top and bottom. However, an ordinarily skilled artisan would know that for tightly electronics arrangement, short- circuit may happen if the case is made of metal.
It would have been obvious to add a cover plate sized and configured to be disposed between said top portion and said bottom portion to prevent short-circuit. 
    
Claim 25:
A readily mobile DDC according to claim 17, further including a power converter, said power converter conditioning the power provided by said external power source for use with said plurality of portable computing devices. 
Everhart discloses: “Each personality module 41, such as the one shown in FIG. 6, includes personality module-specific core components 49 unique to each type of personality module, providing functions such as user access, network access, computer processing, control The power supply 50 takes the raw DC power supplied across the chassis backplane and conditions it, including providing power adaptation, such as from 12 volts DC to 5 volts DC if required, as well as power filtering and cleaning up the power from any outside interference. Also, as mentioned previously, the module may have data input/output ports 47 or power ports 54 in addition to or in place of the power and IP backplanes.” Everhart at col. 4:26-50. Emphasis added.

Claim 26:
A readily mobile DDC according to claim 23, wherein said hand held carrying case protects said plurality of readers, said plurality of portable computers, and said at least one power supply from at least two of dust, shock, water, condensation and electromagnetic interference. 
This claim is rejected for the same reason discussed in claim 5 which is incorporated herein by reference.

Response to Arguments
 	Applicant’s arguments filed on 4/19/2021 are carefully considered. The followings are examiner’s comments.


The Examiner respectively disagrees. As discussed in the preceding rejection, Everhart discloses these limitations at col. 4:56-65 and col. 5:17-25 and the missing limitation which is using 4G protocol when communicating through a cellular network would have been obvious to a POSITA.
Specifically, Everhart discloses: “For example, in one embodiment of a network access personality module, a Mobile Access Router may be embedded to provide IP-based access to external networks, while in another embodiment, a router may be embedded into the network access personality module to provide IP over ISDN access to external ISDN networks. Different embodiments of network access personality modules may include network technologies such as IP LANs, Cellular Modems, Wireless LAN/WiFi systems or ISDN routers.” Everhart at col. 4:56-65. Emphasis added.
Everhart further discloses: “For example, in one embodiment of a computer processing personality module, a commercially available computer or data/file server may be utilized for the storage or manipulation of data, while in another embodiment, an integrated IP-based acceleration or optimization device may be embedded to improve the performance of communications traffic through both the mobile modular communications system as well as across external networks through one or more network access modules.” Everhart at col. 5:17-25. Emphasis added.

	Regarding the limitation 4G protocol, this limitation would be obvious as specifically discussed in the preceding rejection. The motivation would be “to use the latest protocol for a faster data communication” as the POSITA would recognize that 4G is the fastest protocol as compared to 2G, 3G at the time of the invention was made.  

	Regarding the Applicant’s argument that Enoki fails to disclose a wireless modem configured to communicate via a 4G protocol within a wireless network, wherein the DDC is configured as a local cloud storage, a server, and a computing device within the wireless network, as recited by Applicant’s claims. Remarks, at page 9.
	Because Everhart teaches these limitations, whether Enoki teaches these limitations or not is irrelevant. 
		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is (571)272-1748.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm ET.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on (313) 446-4825. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Minh Nguyen/
Primary Examiner
CRU, AU 3991


Conferees:
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991